DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-20 are pending and under consideration in this action.

Claim Objections
Claim 9 is objected to because of the following informalities:  the second instance of “for controlling” in line 1 should be deleted.  
Claim 18 is objected to because of the following informalities:  the second period at the end of the claim should be deleted.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 each depend from itself (e.g., claim 2 depends from claim 2, etc.), and thus, each of claims 2-8 have insufficient antecedent basis. For the purposes of examination below, each of claims 2-8 will be examined as if each claim depends from the claim immediately preceding it (e.g., claim 2 will depend from claim 1, claim 3 will depend from claim 2, etc.).
With regards to claims 4, 5, 12, and 13, each of the claims recite a percentage amount of the quinclorac and its esters or salts. However, the claims do not indicate whether the percentage is by weight, by volume, etc.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 depends from claim 17, which recites that the composition is applied in sufficient amount to supply quinclorac and its esters or salts at about 20-100 fl oz per acre, which equates to about 1.3-6.5 lb of quinclorac per acre. Claim 18 widens the scope of claim 17 because the lower end of the range for claim 18 is 0.1 lb of quinclorac per acre, which is outside of claim 17’s range. Thus, claim 18 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berghaus et al. (Berghaus) (US 2010/0255992 A1; published Oct. 7, 2010) and Sexton et al. (Sexton) (US 2015/0189869 A1; published Jul. 9, 2015).
Applicant claims a composition comprising quinclorac and its esters or salts and ethoxylated lecithin.

Applicant claims a method for controlling undesired vegetation comprising:
preparing an herbicidal composition comprising quinclorac and its esters or salts and ethoxylated lecithin; and 
applying an herbicidally effective amount of the herbicidal composition to undesired vegetation.

	Berghaus discloses soluble liquid formulations comprising quinclorac ammonium salt (abstract). In an embodiment, the formulation comprises from about 1-40% by weight, based on the total weight of the formulation, of quinclorac ammonium salt (Berghaus claim 53). 
The formulation may also comprise one or more formulation additives (para.0330). 
The formulation may be mixed with water and one or more further compounds, such as methylated seed oil (MSO) (para.0568). The MSO may be employed in amounts from 0.125-5% by volume, preferably from 0.25-2.5% by volume, and in particular from 0.5-1% by volume (para.0569).
The aqueous herbicide compositions can be used to control undesired vegetation (para.0570). The aqueous herbicide compositions for control of undesired vegetation may be used by contacting the undesired plant (para.0574).
The formulations may be applied by spraying, post-emergence, to control crabgrass (para.0595, 0596, Tables 1 and 2).
Usually, the application of the quinclorac ammonium salt, calculated on the basis of the quinclorac “acid,” is in the range of 280-1680 g ai/ha, preferably 420-1400 g ai/ha (about 0.37-1.25 lb/acre) (par.0576). 

Berghaus does not appear to explicitly disclose the include of ethoxylated lecithin. Sexton is relied upon for this disclosure. The teachings of Sexton are set forth herein below.

Sexton discloses compositions comprising ethoxylated lecithin for use as an adjuvant in aqueous compositions. Specifically, the compositions may be utilized primarily as drift reduction agents in agricultural compositions, as a soil or foliage penetrant, as a pesticide adjuvant, as a pesticide formulation component, and for other uses. More specifically, the compositions are useful in reducing drift in spray compositions such as in use in agricultural application, such as herbicide formulations (abstract; para.0033-0034).
The ethoxylated lecithins may be present in an effective amount for use as a penetrant, drift reduction agent, soil amendment, or for any other purpose. The compositions may have ethoxylated lecithin in an amount of about 1-99.9% by weight of the total composition, preferably between about 10-90% by weight of the total composition, more preferably between about 20-80% of the composition, still more preferably between about 30-70% of the total composition (par.0037). 

As discussed above, Berghaus discloses herbicidal spray compositions comprising quinclorac ammonium salts and their use in controlling undesired vegetation. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Berghaus and Sexton, and include Sexton’s ethoxylated lecithin into Berghaus’s herbicidal composition. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a composition with spray drift reduction, soil amendment, and/or soil or foliage penetrating actions to Berghaus’s herbicidal compositions. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Berghaus discloses the inclusion of formulation additives in their herbicidal formulations, and Sexton discloses that their ethoxylated lecithin is known to be used in mixture with herbicides.
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, with regards to the specific amounts of the quinclorac ammonium salt and ethoxylated lecithin in the formulation of the combined teachings of the cited prior art references, and in turn the ratio of quinclorac ammonium salt to ethoxylated lecithin, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  In particular, given the disclosure of suitable amounts of each component, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize within the prior art disclosed ranges in order to obtain the optimal or desired amount of herbicidal activity and adjuvant activity (e.g., spray drift reduction, foliage penetrating, etc.). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

	
Conclusion
Claims 1-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616